Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 9, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The employer’s executive director testified that on claimant’s last day of work he came into her office waiving a tape recorder in her face and demanding that she speak into the tape recorder. She stated that he was "verbally assaultive” and kept screaming at her. Her testimony was corroborated by another witness who overheard the incident. Claimant was discharged for insubordination. Although claimant denied that he had exhibited such behavior, this presented a question of credibility which was for the Unemployment Insurance Appeal Board to resolve (see, Matter of Levick [Ross], 53 AD2d 950, appeal dismissed 42 NY2d 909, lv denied 42 NY2d 811). On the record before us. there is substantial evidence to *1044support the Board’s determination that claimant’s actions constituted misconduct and it must therefore be upheld (see, Matter of Valentin [American Museum of Natural History— Roberts], 103 AD2d 919; Matter of Brill [Ross], 53 AD2d 797).
Weiss, P. J., Mikoll, Yesawich Jr., Levine and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.